 OMAN CONSTRUCTION CO., !NC.1113.The possibility that the Union would not be certified for a unitof guards under Section 9(b) (3) ifthe Unionfiled a representationpetition with this Board is addressed to the merits of such a petitionand not to whether the Board wouldassert jurisdiction over the Em-ployer herein.Advisory opinions are renderedonly on thejurisdic-tional issue as presented by the facts submitted.This Board will notpresume to render an opinion on the merits of a case or whether thesubject matter of a dispute is governedby the Act.See Board's State-ments of Procedure,Section 101.40, andAmericanLinen Supply Co.,etal., 128 NLRB 639, at p. 641.Accordingly,the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations,Series 8, as amended,that, onthe facts here present,this Board would assert jurisdiction over theEmployer's operationswithrespect to labor disputes cognizable underSections 8, 9, or 10 ofthe Act.Oman Construction Co., Inc.andWilliam H. Nelson.Case No.26-CA-1141.May 10, 1962DECISION AND ORDEROn March 22, 1962, Trial Examiner James T. Barker issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examiner:INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on September 18, 1961,by William H.Nelson, an individual,the Regional Director of the National Labor Relations Board for the Twenty-sixth137 NLRB No. 14. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion, on November 22, 1961, issued a complaint against Oman Construction Co ,Inc., herein referred to as Respondent, alleging violations of Section 8(a) (3) and (1)of the National Labor Relations Act, herein called the Act.Thereafter on Decem-ber 21, 1961, the Acting Regional Director for the Twenty-sixth Region issued anamended complaint alleging Teamsters, Chauffeurs, Helpers and Taxicab Drivers,LocalUnion No. 327, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, herein referred to as the Union,to be a labor organization within the meaning of Section 2(5) of the Act. In itsduly filed answer Respondent, while admitting certain allegations in the complaint,denies the commission of an unfair labor practice.Pursuant to notice a hearing was held before James T. Barker, the duly designatedTrial Examiner, at Nashville, Tennessee, on January 16, 1962.All parties wererepresented at hearing and were afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, and to file briefs.Parties waived oralargument and in lieu thereof filed briefs with me thereafter.Upon consideration of the entire record and briefs of the parties, and upon myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOman Construction Co., Inc., the Respondent herein, is a Tennessee corporationwith its principal office and place of business at Nashville, Tennessee, where it isengaged in the building and construction industry.During the 12 months precedingthe issuance of the complaint herein, Respondent, at its Nashville, Tennessee, officeand place of business, purchased and received goods and materials directly fromsuppliers located outside the State of Tennessee valued in excess of $50,000. Iaccordingly find upon these admitted facts that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the ActII.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Helpers and Taxicab Drivers,LocalUnionNo. 327,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,herein referred to as the Union, was stipulated by theparties at the hearing to be a labor organization within the meaning of Section 2(5)of the Act, and I so find.III.THE ISSUE INVOLVEDThe sole issue in this case is whether the Respondent was discriminatorily motivatedin laying off William H. Nelson on May 22, 1961, and thereafter failing and refusingto recall him.'IV.THE ALLEGED UNFAIR LABOR PRACTICEA. Background factsRespondent engages primarily in grading construction work and carries on itsoperations in the State of Tennessee, the South generally, and in other parts of theworld as well.Throughout its organization it employs approximately 1,000 em-ployees and has contracts with several different labor organizations.Respondenthas five organizational divisions, separately supervised, comprising the shop, utility,highway construction, local construction, and overseas divisions.The shop is situated on the Nashville premises of Respondent and is housed in aseparate building where a complement of employees performs maintenance andrepair work on company machinery and equipment.Twenty to twenty-four indi-viduals are employed at the shop with job classifications including mechanics, me-chanics' helpers, and truckdrivers.During the periods material, there have beenassigned to the shop two regular and one temporary truckdrivers and five trucks ofdifferent varieties.UntilMarch 10, 1961, William H. Nelson, the Charging Partyand alleged discriminatee, was employed in the shop.While not occupied in drivingassignments, shop drivers perform various assigned maintenance and repair tasks.The shop is under the supervision of J. O. Campbell, whose supervisory capacity isstipulated.1 The General Counsel was permitted to adduce background evidence relating to a previ-ous layoff of Nelson on March 10, 1961, but this layoff is not alleged as a violation ofthe Act. OMAN CONSTRUCTION CO., INC.113Interdivisional transfers of employees is permitted, but Respondent has a policy-not rigidly enforced-requiring mutual supervisory clearance as a prerequisite tosuch transfers?B. The advent of the UnionIn January 1961, the Charging Party, William H. Nelson, became interested inunion representation for the shop employees, and sounded out coemployees con-cerning their union desires.Thereafter,Nelson and fellow driver Clyde Weeklycontacted Union Representative George Broda and, subsequently, an organizationalmeeting was held at Broda's home, attended by 14 or 15 employeesRepresentationcards were signed and on February 6, 1961, a demand for recognition was made byletter to the Respondent.Thereafter on February 10, 1961, a representation petitionwas filed and a Board-conducted election was held on April 27, 1961.A majorityof the employees in the unit cast ballots for the Union and on June 8, 1961, theUnion was certified by the Board.3During the organizational campaign, Nelsonacted as the principal contact between the Union and shop employees, and in thefirst week of March, Union Representatives Sloan and Broda (who had on manyprior occasions been at Respondent's office on union business relating to a separateunit of dump-truck drivers which the Union represents) called at the shop premisesand asked Shop Superintendent Campbell's permission to speak to Nelson.Per-mission was granted and there ensued a conversation between Nelson and the unionrepresentatives lasting approximately 10 or 15 minutes.On another occasionthereafter, Sloan and Broda again conferred at the shop with Nelson.On thisoccasion Superintendent Campbell directed Sloan and Broda to Nelson's work stationwhere he and four or five employees were servicing an automobile.After per-mitting Sloan and Broda to confer with Nelson and the employees approximately 5minutes, Campbell asked Sloan and Broda to leave as they were interfering withthe work of the employees.4C. Respondent's attitude toward the UnionThe General Counsel was permitted to introduce evidence subsequently consideredof alleged antiunion motivation and knowledge of Nelson's union activities in con-nection with events which transpired before March 18, 1961, the 6-month cutoff dateprescribed in Section 10(b) of the Act.This evidence was received solely for theeffect it might have in casting light upon, imparting meaning to, and assisting in theevaluation of, conduct alleged in the complaint to be discriminatory and whichoccurred within 6 months preceding the filing and service of the charge upon theparties 5Uncontradicted in the record is evidence of Shop Superintendent J. O.Campbell's inquiry of and comments to shop employees concerning the Union 6Thus it is established that during January and February 1961, Campbell asked severalof his shop employees whether they had signed union cards,7 sometimes prefacinghis remarks by a statement that he understood the employees were "trying to puta union in the shop 8 or asking them if they had heard about the Union." 9 Eachof the witnesses testifying admitted to Campbell that they had signed a card.Creditedand undenied testimony establishes that Campbell responded to Weekly's admissionby saying, "Well, you're the third one that's told me the damn truth and I think alotmore of you three telling me the truth than telling me a damn lie." To Hurd,Campbell responded, "Well, I guess you know that you are making your bed hard,"and further, to Hurd's answer that he would accept full responsibility for his actions,Campbell stated, "Well, I don't want you to cry on my shoulder if things don't workout to suit you."To Butler he observed that he thought the employees were taking"the wrong road" and further stated that "Mr. Oman didn't want the Union there in2A composite of the undisputed testimony of Respondent Secretary Oman and WilliamNelson.3 Case No 26-RC-1575 (not published in NLRB volumes). These facts were agreed toby the parties at the hearing4The undisputed and credited testimony of Sloan5 SeeSouthern Electronics Company, Inc,131 NLRB 1411 ; cf.News Printing, Co, Inc,116 NLRB 210Shop Superintendent Campbellwas not called as a witness,being engaged in juryduty at the time of the hearing.7 The credited,undisputed testimonyofWeekly,Hurd,Butler,Snow,and Fly.8 The creditedtestimony of Hurd and Fly.8 The credited testimony of Snow.649856-63-voL 137-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe shop." In response to Snow, Campbell cautioned that Snow had "better becareful about signing the thing [card]."Finally to Fly, Campbell said, "You're thefirst one that's told me the truth about it so far, I'm proud of you about that but Ithink you're doing the wrong thing."The evidence also establishes the occurrence of two incidents proximate to theBoard-conducted election, neither of which is alleged as violation of the Act.Thus on the day of the election Campbell told a group of employees that they "hadvoted for the Union" and that they "were going to have to stick it through" and hedidn't want to hear anything else about it around the shop.10On April 28, theday following the election, Campbell asked Weekly, who had served as union observerat the election, to "call up there and withdraw" his vote.liIn addition to the foregoing, the credited and undisputed testimony of Nelsonshows that in early March, Shop Superintendent Campbell had a conversation withNelson wherein the following exchange occurred between them:"Billy, I understand you boys are trying to get the Union out here," and I said"Yes, sir; we are."He said "Have you been contacted by the Union" and Isaid, "Yes, sir" and he said, "Have you signed one of those damn cards" and Isaid, "Yes, sir" and he said, "Well, I hope you all know what you are doing"and I said, "I think we do" and he said, "Well, if you make your bed hard, youknow you have got to sleep in it" and I said, "Yes, sir."Thus, it is established without contradiction that Respondent both knew of Nelson'sunion activity and looked with disfavor upon it.D. The discrimination against William Nelson1.Background-pre-10(b) occurrencesNelson was in tially employed by Respondent in March 1953 and thereafter workedas a trailer driver at the Nashville shop until sometime in 1959 when for personalreasons he requested and was granted a transfer to a highway project in nearbyCheatham County in a separate division of Respondent and under the direction ofRespondent's secretary, Stirton Oman, Jr.He remained on this job as an equipmentoperator approximately 1 year and at his request was permitted to return to hisformer shop driving assignment where he served as a truckdriver until March 10,1961, assigned to a B-87 Mack truck with a triple axle trailer.12On Friday, March10, he was notified by Shop Superintendent Campbell that the B-87 Mack neededoverhauling, would be out of service for a week or 40 days and that he was laidoff pending completion of repairs.13When Nelson asked to be assigned to one ofthe other trucks Campbell replied that "the men were trying to make some changes"and that the only thing he could do was to lay Nelson off and call him when his truckwas repaired.Thereupon Nelson contacted Union Representative A. C. Sloan, toldhim of his layoff, and asked his opinion on whether a transfer to another job withRespondent would adversely affect his shop "seniority."Some days later Nelsonagain called Sloan and asked Sloan to assist him in obtaining his return to his shopdriving assignment by intervening with Respondent on his behalf.14The following Monday, March 13, at 7 a in., Nelson reported back to Campbelland asked if he had any work for him.When told that there was none and that hewould be laid off until repairs were completed on his truck, Nelson asked Campbellfor his layoff slip.Whereupon Campbell said that Nelson "didn't want" his layoffslip as he would call Nelson when his truck was ready.Nelson returned about noon on the same day and sought and received Campbell'spermission to work pending completion of repairs on the B-87 Mack truck on a sub-division job being performed by Respondent.Campbell offered to clear the matterwith the divisional foreman involved.Nelson declined this offer, whereupon thefollowing morning, Tuesday, March 14, at 6 a.m., Nelson returned to the Companyto clear the matter with the subdivision foreman, Weilden.While on the premisesNelson reported to Campbell at the shop to turn in his credit cards.He there ob-1° The credited testimony of FlyitThe credited testimony of Weekly.Weekly also testified credibly concerning an occa-sionwhen Union Representatives Sloan and Broda were on the company premises andCampbell commented to him "thoseWhops don't have a union out here they belongup on the hill."11Each driver was assigned a specific truck and trailer13The parties agree that repairs were performed on the truck and the evidence showsthat it was out of service for that purpose for approximately 2 weeks.11The credited testimony of Sloan and Nelson. OMAN CONSTRUCTION CO.,INC.115served one Joe Long who had been previously employed as a mechanic in the shopbut who had recently been on a leave of absence from Respondent for reasons ofhealth.15 Joe Long returned to work at the shop on Tuesday, March 14, and accordingto Respondent Secretary Oman was thereafter assigned to the repaired B-87 Macktruck when it was later returned to service, and held the assignment at the time of thehearing.16In the meantime, on the day in question, Tuesday, March 14, Nelsonwas employed by Respondent on a subdivision job operating a piece of equipmentknown as a dynahoe at a higher hourly rate of pay than Nelson had earned as adriver.Giving full credence to Respondent's assertion that foe Long was a superior all-round shop employee to Nelson, that no additional shop employees have been hiredsince Long, and that Nelson's hourly pay rate as an operator exceeded that as a shopdriver,17 I conclude and find that the layoff constitutes a suspiciousbackgroundcir-cumstance.This is evident when considered as to its timing in relation to Nelson'sknown union activities, the essentially contemporaneous rehire of Joe Long, a formeremployee junior to Nelson in point of service; Campbell's failure to recall Nelsonto his shop job despite his promise to do so; and the layoffs effective removal of aleading union adherent from the shop unit in which a representation petition waspending-an accomplishment from which Nelson's prompt rehire in a differentorganizational unit did not derogate.2.The alleged discriminatory layoff and refusal to recallNelson was not again returned to his former shop assignment and did not per-sonally contact Respondent in order to regain his reinstatement, but Union Rep-resentative Sloan did so on Nelson's behalf four or five times between Nelson'slayoff in March and the following September.18 Between his rehire on March 14and May 22, 1961, when he was laid off, Nelson performed various nondriving tasksin the employ of Respondent.On the day of his layoff, May 22, 1961, and im-mediately prior thereto, Nelson had operated a roller on Respondent's Nashvilleairport job.On May 22 he was told by Job Foreman Beatty that "he didn't haveanything else" for Nelson to do, and Nelson was paid for 2 hours' work.Neither theproject nor "the kind of work" that Nelson had been doing had been completedwhen Nelson's layoff occurred.193.The Turbyfill conversationsNelson was not again thereafter employed by Respondent, although approximatelya week later on the occasion of a chance meeting in downtown Nashville withRespondent Foreman Turbyfill, he asked for work on Respondent's VanderbiltUniversity project over which Turbyfill had supervision.Turbyfill told Nelson "toreport to Vanderbilt Monday morning" and he would get him "something to do."Nelson reported on Monday morning to Turbyfill as suggested, whereupon Nelsontestified:He [Turbyfill] told me he could not hire me, that I would have to see-go tothemain office and get straightened out because somebody was putting thepressure on me.4.The Oman-Nelson incidentNelson then went to Respondent's office for the purpose of seeing Vice PresidentMcLemore.McLemore was not in, but upon seeing Stirton Oman, Jr., secretary ofRespondent, under whom Nelson had worked in Cheatham County, Nelson askedOman if he could talk to him26 Nelson related the conversation as follows:11The credited testimony of Nelson.Nelson testified without contradiction that his em-ployment with Respondent antedated that of Long.10Long had previously "broken in" the B-87 Mack truck when itwas new and there-after relinquished the truck to Nelson's predecessor in assignment17Nelson apparently preferred the shop driving job becauseof its assurance of greateremployment continuity.18Union Representative Sloan did not initially contact Respondent on Nelson's behalfuntil after Nelson had been given work as a dynahoe operator on March 14and, thus,Nelson's reemployment appears not to have beenrelated to Sloan's Intervention.Sloancredibly testified that when he first inquired of Campbell as to whether Nelson had "gottenback to work yet" Campbell advised him that Nelsonhad "another job" and that he hada man for the truck and that Nelson would notbe neededon the truck.19The undisputed, credited testimonyof Nelson.28 The foregoingis predicated on the undisputed,credited testimony of Nelson, 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said, "Stirton,I want to find out what's going on and I won't lie to you if youwon't lie to me" and he said,"Alright, what do you want to know?" I toldhim what had happened over at Turbyfills and he said that I had been taggedas a ringleader of the union activities at the shop and had put a bad taste ineverybody'smouth and there wasn't no job there for me and I would be betteroff going somewhere else looking for work.Secretary Oman denied the remarks attributed to him by Nelson.Oman assertsthat he told Nelson he knew Respondent"work[s] union all over," and further relatedthe conversation as follows:We started talking and he asked me about a job and I said,"We don't haveanything right now and I think you would do better looking somewhere else andget another job.Right now, we don'thave anything."Ihave told a lot ofpeople that.If we don't have anything,they would do better working some-where else.Q. Did you have anything that Mr. Nelson could do at that time?A. No, sir.21The very narrow issue presented for resolution is whether Nelson's layoff onMay 22 from the Nashville airport project and Respondent's subsequent refusal toengage him thereafter on the Vanderbilt University project was shown by the pre-ponderance of the evidence to have been discriminatory.No issue is here posedthatNelson's earlier layoff from the shop on March 10, 1961, was in any wayviolative of his rights under the Act 22Adequately established by the General Counsel are the requisite elements ofNelson'sunion activity and Respondent's knowledge thereof and opposition thereto.Constituting an additional factor probative of Respondent's antiunion motivation isthe background evidence revealing Nelson's March 10 layoff under suspicious cir-cumstances.In Superintendent Turbyfill'sadvisory to Nelson to report to theVanderbilt University project and he would "get him something to do" I find theclear suggestion of available work, which suggestion found countermand not in asubsequent denial by Turbyfill that work was available but, rather,in form of asuddenly invoked condition precedent that he go to the main office to "get [thepressure on him] straightened out."Turbyfill was present at the hearing but wasnot called upon to negate the inference that work was available at Vanderbilt forwhich Nelson was qualified,or to deny or shed light on his reference to "pressures"being applied in regards to Nelson.Accordingly,an inference is warranted, whichImake, that had he been called as a witness his testimony would not have beenfavorable to Respondent 23In this context and against this background,Respondent's discriminatory refusalto employ Nelson at Vanderbilt is conclusively established by Nelson's credited ac-count of his conversation with Secretary Oman.I conclude therefore,that Respond-21Of the two conflicting versions of this incident,I credit Nelson's,based,in part, uponthe comparative demeanor of the two witnesses as I observed it at the hearingNelsonimpressed me, on the whole, as the more reliable witnessOver the course of his entiretestimony,as I observed it at the hearing, Nelson testified in a straightforward,believablemanner without the slightest discernible tendency to evade questions or to color his testi-mony.Oman,on the other hand,was much less impressive in this regard and appearedprone at important junctures to testify to matters of which he had no personal knowl-edge, and demonstrated a tendency to bias, as illustrated by his willingness to ascribe toNelson a mechanical skill inferior to that possessed by Joe Long,while admitting that hehad never observed Nelson'swork as a mechanic"-zThe pertinent allegations of the complaint are as follows5On or about May 22, 1961, the Respondent laid off William II Nelson, employee ofsaid Respondent at its Nashville, Tennessee, place of business6.The Respondent laid off and failed and refused, and continues to fail and refuse,to recall the employee named in paragraph 5, above, because said employee joined orassisted the Union or engaged in other Union activities or concerted activities forthe purpose of collective bargaining or other mutual aid or protectionAlthough not specifically alleged as a violation, the Vanderbilt University matter wasfully litigated, Respondent made no claim of surprise, and it is clearly encompassed withinthe allegations of paragraph 6 of the complaint.SeeCoca-Cola BottlingCompany ofLouisville, Inc.,108 NLRB 490."3 Interstate Circuit v. US.,306 U S 208,225, 226. OMAN CONSTRUCTION CO., INC.117ent discriminated against Nelson in failing and refusing to employ him on theVanderbilt University project on or about June 1 because of his past union activities.I likewise conclude and find that in abruptly terminating Nelson on May 22,Respondent was motivated not by unavailability of work but by antiunion considera-tions.Implicit therein is my finding that Secretary Oman's statement to Nelsonon or about June 1 may be given retroactive effect and relates back approximately1week to reveal Respondent's discriminatory motive in abruptly laying Nelson offon May 22. This is so because Nelson's status as a union advocate had becomefixed prior to May 22 and he had done nothing thereafter between his layoff onMay 22 and the conversation in question to alter his status, or to bring his previousunion activitiesmore forcibly to the attention of Respondent.Pertinent here isthe observation of the Seventh Circuit inAngwell Curtain Company, Inc. v. N.L.R.B.,192 F. 2d 899, 903, "Such statements, reflecting the attitude of the company towardthe union at a period closely following the date of her discharge, indicate what itsattitude undoubtedly was immediately preceding the event." 24In addition to the above-found facts and conclusions which bear compellingly uponRespondent'sMay 22 action, the General Counsel adduced sufficient evidence tosuggest that when he was laid off there remained work for Nelson to do at the airportproject which was not assigned to him because of discriminatory reasons.Respond-ent failed adequately to rebut this by the mere assertion to the contrary by SecretaryOman unsupported by other witnesses and pertinent company records.Oman'stestimony in this respect appeared grounded on hearsay for he was not shown tohave been personally involved in direction or supervision of the airport project, tohave had any direct role in Nelson's layoff therefrom, or to have been consulted inregards thereto.Likewise, the record is virtually devoid of evidence showing thedegree of Oman's day-to-day participation in the managerial or supervisory affairs ofRespondent, and, specifically, the extent of his familiarity with the status of the air-port work and the personnel requirements thereon as of May 22. Equally unavailingas an explanation for its actions is Respondent's contention, not supported by therecord, that Nelson was possessed of a propensity to seek excessively frequent jobtransfers to serve his own purposes.Further, in view of evidence revealing itsopposition to the unionization of itsshopemployees, I do not find persuasive Re-spondent's effort to negate specific allegations of antiunion motivation in regardsNelson's layoff by collateral references to extensive unionization of its other opera-tional units.25On the basis of the foregoing, I conclude and find that the General Counsel estab-lished by the preponderance of the evidence that William H Nelson's activity onbehalf of the Union was the moving cause for his May 22 layoff. In laying him offon May 22, 1961, and failing thereafter at any time to recall him, and specificallyfailing to do so on the Vanderbilt University project as above found, the Respondentdiscriminated in regards to the hire and tenure of employment of William H. Nelson,and thereby discouraged membership in the Union and, by such conduct, also inter-fered with, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act 26V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VITHE REMEDYIt has been found that Respondent by laying off and failing and refusing thereafterto reinstateWilliam H. Nelson, discriminated against him in respect to his tenure ofemployment in violation of Section 8(a)(3) of the Act. I shall therefore recom-mend that Respondent cease and desist therefrom and make him whole for any loss21 See alsoN L R B. v Cambria Clay Products Company,215 F 2d 48, 51 (C A. 6) ;NLRB v C. W. Radcliffe and W W. Mancked/ b/aHomedale Tractor & EquipmentCompany,211 F 2d 309, 314 (C.A9) ; N L.R B v. Sam Wallick and Sam K Schwalm,d/b/a Wallick and Schwalm Company, etal, 198 F. 2d 477, 481, 483 (CA 3) ; II Wig-more on Evidence, sees 395, 39625 SeeTodd ShipyardsCorporation,Los AngelesDivision,a corporation,98 NLRB814, 81926 SeeCalifornia LingerieInc.,129 NLRB912;Duval Engineering d ContractingCom-pany,132 NLRB 852. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay suffered because of the discrimination against him, by payment to him of thesum of money equal to that which he normally would have been paid in Respondent'semploy from the date of his layoff to the date of Respondent's offer of reinstatement,less his net earnings, if any, during said period.Loss of pay shall be computed upona quarterly basis in the manner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of its em-ployee,William H. Nelson, thereby discouraging membership in the Union, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.3.By the aforesaid layoff and failure and refusal to reinstate William H. Nelson,the Respondent has interfered with, restrained, and coerced its employees in the exer-cise of rights guaranteed them in Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, it is recom-mended that the Respondent, Oman Construction Co., Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or in any other labor organization ofits employees, by laying off and thereafter failing and refusing to reinstate its employ-ees, or by discriminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its employeesin the right to self-organization, to form labor organizations, to join or assist theUnion, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any or allof such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer William H. Nelson immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay suffered as a result of thediscrimination against him.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c) Post at its Nashville, Tennessee, plant, copies of the notice attached heretomarked "Appendix." 27Copies of said notice, tobe furnished by the Regional Direc-tor for the Twenty-sixth Region, shall, after being duly signed by a representative ofthe Respondent, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such notices are not altered, defaced,or covered by any other material.2 In the event that these recommendations be adopted by the Board, the words "A De-cision andOrder" shall be substituted in the notice for the words "The Recommendationsof a Trial Examiner" In the further event that the Board's Order be enforced by aUnited States Court of Appeals, the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "Pursuant toa Decisionand Order." INTERNATIONALLONGSHOREMEN'S, ETC.119(d)Notify theRegional Directorfor the Twenty-sixthRegion,in writing,within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith 28It is recommended that unless on or before 20 days from the date of the receiptof this Intermediate Report and Recommended Order, the Respondent notifies saidRegional Director, in writing, that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.21 In the event that these recommendations are adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Twenty-sixth Region, inwriting,within 10 days from the date of this Order, what steps the Respondent hastaken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in Teamsters, Chauffeurs, Helpers andTaxicab Drivers, Local Union No. 327, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, by laying off and thereafter failing and refusingto reinstate our employees, or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist the above-named Union, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities.WE WILL offer William H. Nelson immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay hemay have suffered as a result of the discrimination against him.OMAN CONSTRUCTION CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, 714 FallsBuilding, 22 North Front Street, Memphis, Tennessee, Telephone Number, Jackson7-5451, if the employees have any question concerning this notice or compliance withits provisions.International Longshoremen's and Warehousemen's Local UnionNo. 19, Independent and International Longshoremen's andWarehousemen'sUnion,Independent[Pacific Maritime Asso-ciation]and J.Duane Vance,Attorney.Cases Nos. 19-CC-146and 19-CC-147.May 15, 1962DECISION AND ORDEROn March 24, 1961, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices alleged137 NLRB No. 13.